Case 18-12221-K.]C Doc 235 Filed 10/24/18 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter ll

ATD CORPORATION, et al. ,1 Case No. 18-12221 (KJC)

Debtors. (Jointly Administered)

Re: Docket Nos. 13, 102}9~9~`7

 

FINAL ORDER (I) AUTHORIZING
DEBTORS TO PAY CERTAIN PREPETITION CLAIMS
OF CRITICAL VEND()RS AND (II) GRANTING RELATED RELIEF

 

Upon the motion (the “Mo_tio_n”)?' of the above-captioned debtors and debtors in
possession (collectively, the “ertc§”) for entry of a final order (this “M
_Q_r_dg”): (a) authorizing, but not directing, the Debtors to pay Critical Vendor Clairns up to the
Critical Vendor Cap; and (b) granting related relief; all as more fully set forth in the Motion; and
upon the First Day Declaration and Vendor Declaration; and this Court having jurisdiction over
this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the
United States District Court for the District of Delaware, dated February 29, 2012; and this Court
having the power to enter a final order consistent with Article III of the United States
Constitution; and this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

 

The Debtors in these chapter ll cases, along with the last four digits of each Debtor’s federal tax identification
number, where applicable, include: ATD Corporation (3683); Accelerate Holdings Corp. (0528); American
Tire Distn'butors Holdings, Inc. (6143); American Tire Distributors, Inc. (4594); Rubbr Automotive Services,
LLC (3334); The Hercules Tire & Rubber Company (3365); Terxy’s Tire Town Holdings, Inc. (7464); Tire Pros
Francorp (1361); and Hercules Asia Pacific, LLC (2499). The location of the Debtors’ service address in these
chapter ll cases is 12200 Herbert Wayne Couxt, Suite 150, Huntersville, North Carolina 28078.

2 Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.

 

 

 

 

Case 18-12221-K.]C Doc 235 Filed 10/24/18 Page 2 of 6

relief requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and
other parties in interest; and this Court having found that the Debtors’ notice of the Motion and
opportunity for a hearing on the Motion were appropriate under the circumstances and no other
notice need be provided; and this Court having reviewed the Motion and having heard the
statements in support of the relief requested therein at a hearing before this Court
(the “Qearilig”); and this Court having determined that the legal and factual bases set forth in the
Motion and at the Hearing establish just cause for the relief granted herein; and upon all of the
proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

l. The Motion is granted as set forth herein on a final basis.

2. The Debtors are authorized, but not directed, to honor, pay, or otherwise satisfy
prepetition amounts on account of Critical Vendor Claims; provided, that such payments shall
not exceed $239.7 million in the aggregate (the “Critical Vendor Cap”) unless otherwise ordered
by the Court after notice and a hearing.

3. From and after the date of this Final Order and through the conclusion of these
cases, the Debtors shall provide a matrix on a weekly basis to counsel to the Required
Consenting Noteholders, counsel to the DIP Agent (as defined in the Interim Order), counsel to
the Terrn Lender Committee (as defined in the Interim Order), and the professionals retained by
the Official Committee of Unsecured Creditors (the “Committee” and, collectively with counsel
to the Required Consenting Noteholders, DIP Agent, and Terrn Loan Lender Comrnittee, the
“Notice Parties”) with (a) a list of any Critical Vendor Claims paid in conjunction with this Final

Order, one week in arrears, (b) the claimant asserting the Critical Vendor Claim; (c) the amount

of the Critical Vendor Claim; (d) the basis for the Critical Vendor Claim, including the estimated

 

 

 

Case 18-12221-K.]C Doc 235 Filed 10/24/18 Page 3 of 6

amount of such Critical Vendor Claim that is entitled to priority under section 503(b)(9) of the
Bankruptcy Code, if any, and the amount that is a general unsecured claim; and (e) Whether the
Critical Vendor has executed a Trade Agreement; provided however, that the matrix shall be
considered confidential and provided on a professionals’ eye only basis; provided, further, that
solely with respect to matrix provided to counsel to the Committee, the names of the Critical
Vendors shall be redacted.

4. Notwithstanding anything to the contrary in this Final Order, the authority of the
Debtors to make any payments, or otherwise take actions, under this Final Order is subject to the
terms and conditions of the DIP Credit Agreement (as defined in the First Day Declaration) and
the interim and final orders of this Court approving the financing provided thereunder, including,
without limitation, that any such payments must comply with the DIP Budget under, and as
defined in, the DIP Credit Agreement.

5. The form of Trade Agreement, substantially in the form attached to the Motion as
Exhibit C, is approved in its entirety. The Debtors'are authorized to enter into such Trade
Agreements. The Debtors shall condition payment of Critical Vendor Claims upon the execution
of a Trade Agreement

6. Notwithstanding paragraph 5 of this Final Order, the Debtors may (a) upon
consultation with the Required Consenting Noteholders (as defined in the RSA) and in their
reasonable business judgement, negotiate, arnend, or modify the form of Trade Agreement and
(b) with the prior written consent of the Required Consenting Noteholders (not to be

unreasonably withheld), decline to condition payment of Critical Vendor Claims upon the

execution of a Trade Agreement.

 

 

Case 18-12221-K.]C Doc 235 Filed 10/24/18 Page 4 of 6

7. Except as otherwise provided in an executed Trade Agreement, if any party
accepts payment hereunder and does not continue supplying goods or services to the Debtors in
accordance with trade terms at least as favorable to the Debtors as those practices and programs
(including credit limits, pricing, cash discounts, timing of payments, allowances, product mix,
availability, and other programs) in place prior to March 3 l, 2018 (collectively, the “Customary
Trade Terms”), then: (a) any payment on account of a prepetition claim received by such party
shall be deemed, in the Debtors’ sole discretion, an improper postpetition transfer and, therefore,
recoverable by the Debtors in cash upon written request by the Debtors; provided, that Such party
shall be afforded reasonable opportunity to contest such request and any dispute between the
Debtors and such party with respect to such payment shall be resolved by the Bankruptcy Court
on an expedited basis; (b) upon recovery by the Debtors, any prepetition claim of such party
shall be reinstated as if the payment had not been made; and (c) if there exists an outstanding
postpetition balance due from the Debtors to such party, the Debtors may elect to recharacterize
and apply any payment made pursuant to the relief requested by the Motion to such outstanding
postpetition balance and such supplier or vendor will be required to repay to the Debtors such
paid amounts that exceed the postpetition obligations then outstanding without the right of any
setoffs, claims, provisions for payment of any claims, or otherwise

8. Subject to paragraph 7 of this Final Order, any Critical Vendor that accepts
payment from the Debtors on account of all or a portion of a Critical Vendor Claim pursuant to
this Final Order shall be deemed to (a) agree to the terms and provisions of this Final Order and
(b) have waived, to the extent so paid, Critical Vendor Claims, of any type, kind, or priority

(including any reclamation claim), against the Debtors, their assets, and properties

 

 

Case 18-12221-K.]C Doc 235 Filed 10/24/18 Page 5 of 6

9. Except as provided in an executed Trade Agreement: (i) nothing herein shall
impair or prejudice the Debtors’ ability to contest, in their sole discretion, the extent, perfection,
priority, validity, or amounts of any claims held by any Critical Vendor; and (ii) the Debtors dO
not concede that any claims satisfied pursuant to this Final Order are valid, and the Debtors
expressly reserve all rights to contest the extent, validity, or perfection or seek the avoidance of
all such liens or the priority of such claims.

lO. Notwithstanding the relief granted in this Final Order and any actions taken
pursuant to such relief, nothing in this Final Order shall be deemed: (a) an admission as to the
amount of, basis for, or validity of any claim against the Debtors under the Bankruptcy Code or
other applicable non-bankruptcy law; (b) a waiver of the Debtors’ or any other party in interests’
right to dispute any claim; (c) a promise or requirement to pay any particular claim; (d) an
implication or admission that any particular claim is of a type specified or defined in this Final
Order or the Motion; (e) a request or authorization to assume, adopt, or reject any agreement,
contract, or lease pursuant to section 365\ of the Bankruptcy Code; (f) a Waiver or limitation of
the Debtors’ or any other party in interests’ rights or under the Bankruptcy Code or any other
applicable law; or (g) a concession by the Debtors that any liens (contractual, common law,
statutory, or otherwise) satisfied pursuant to the Motion are valid, and the Debtors expressly
reserve their rights to contest the extent, validity, or perfection or seek avoidance of all such
liens. Except as otherwise provided in an executed Trade Agreement, any payment made
pursuant to this Final Order is not intended and should not be construed as an admission as to the

validity of any particular claim or a waiver of the Debtors’ or any other party in interests’ rights

to subsequently dispute such claim.

 

 

 

Case 18-12221-K.]C Doc 235 Filed 10/24/18 Page 6 of 6

ll. Subj ect to the terms of the Cash Management Order (as defined in the First Day
Declaration), the banks and financial institutions on which checks were drawn or electronic
payment requests made in payment of the prepetition obligations approved herein are authorized
to receive, process, honor, and pay all such checks and electronic payment requests when
presented for payment, and all such banks and financial institutions are authorized to rely on the
Debtors’ designation of any particular check or electronic payment request as approved by this
Final Order without any duty of further inquiry and without liability for following the Debtors’
instructions

12. Subj ect to the terms of the Cash Management Order, the Debtors are authorized to
issue postpetition checks, or to effect postpetition fund transfer requests, in replacement of any
checks or fund transfer requests that are dishonored as a consequence of these chapter ll cases
with respect to prepetition amounts owed in connection with any Critical Vendor Claims.

13. Notice of the Motion as provided therein shall be deemed good and sufficient
notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are
satisfied by such notice.

14. Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Final
Order are immediately effective and enforceable upon its entry.

15. The Debtors are authorized to take all actions necessary to effectuate the relief
granted in this Final Order in accordance with the Motion.

16. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and en efnent of this Fin?l Order.

Dated: Og 11 ,2018 /\\/Lr\/\/ (_/ /

Wilmington, Delaware The Ho\§orable\r§ Ke\ in J Careyi

 

United tates ruptcy Ju e

 

 

